COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON



                   ORDER DENYING MOTION FOR REHEARING

Cause number and style:       01–12–00848–CV; The City of Texas City v. Suarez,
Individually and as Surviving Parent of AS and SS, Deceased, and as Surviving Spouse of
Hector Suarez, Deceased

Date motions filed:           July 11, 2013

Party filing motions:         Appellee

       It is ordered that Appellee’s Motion for Rehearing is denied.

It is so ORDERED.


Justice’s signature: /s/ Laura Carter Higley
                    Acting for the Court


Panel consists of Chief Justice Radack and Justices Higley and Brown.




Date: October 31, 2013